1 Wendy’s Overview David Karam President 2 2 3 3 Strengthening our Foundation Exceptional Customer Experience… Every Day, Every Restaurant —Improved operations —Expanded margins —Exceptional product pipeline —Relevant marketing —Increased ad awareness —Effective performance measures 4 4 4 5 5 5 6 6 6 7 7 8 8 Performance vs. Competition Contributing Factors - 2003 to 2008 —Product quality —Value transactions —Advertising 9 9 10 10 Core Products 11 11 Value Products 12 12 —Variety —Consistency —Signature Products 13 13 14 14 Inconsistent Advertising 2003-2008 4 agencies campaigns 5 15 15 2008-2010 16 16 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 -0.2 -0.4 -0.1 -3.0 -1.7 -1.7 -4.5 -4.6 -3.3 -6.1 -1.5 -4.2 -5.1 -6.1 -5.2 -8.7 -6.1 -7.4 -5.0 -0.1 -0.4 -0.8 -1.0 -6.0 -11.1 -8.6 -9.4 -4.0 -0.4 -0.6 -3.6 -3.6 -5.4 -4.5 -6.5 -13.2 -6.0 -6.4 Quarterly SSS Trends - Hamburger Chain % Change Wendy’s Underperformed Wendy’s Outperformed Source: Company Reports 17 17 18 18 Strengthening Our Foundation —Understand our core customers —Instill management philosophy across entire system —Develop critical performance metrics and align field and corporate management to them 19 19 20 20 21 21 authentic believable aspirational defendable 22 22 23 23 24 24 franchisee support food safety innovation restaurant profitability operations employee engagement facilities value communications menu development 25 25 validates strategies fosters innovation signals success or failure identifies best practices 26 26 key to building customer loyalty “execution is a strategy” systematic and sustaining 27 27 28 28 EXCEPTIONAL CUSTOMER EXPERIENCE 29 29 service initiatives 30 30 people initiatives 31 31 people initiatives 32 32 33 33 33 34 34 Large Hamburger Unit Gains 4 Week Base 1st Media Flight 2nd Media Flight Dave’s Hot n’ Juicy Cheeseburgers 35 35 36 36 36 37 37 37 38 38 more than price… but price is critical 39 39 + creative 40 40
